Citation Nr: 0938908	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  07-29 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent 
for service-connected right knee instability and in excess of 
10 percent for service-connected right knee traumatic 
arthritis.

3.  Entitlement to service connection for a skin disorder, 
claimed as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Esq.




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1968.  He is the recipient of the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in August 2002 
and January 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia.

In June 2009, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  Additionally, in 
July 2004, he testified before a Decision Review Officer 
(DRO), sitting at the RO.  Transcripts of these hearings are 
associated with the claims file.  

The Veteran also submitted additional evidence consisting of 
a private psychological report from March 2009.  See 38 
C.F.R. § 20.1304 (2009).  The Board notes that the Veteran 
waived agency of original jurisdiction (AOJ) consideration of 
such evidence.  Id.  Therefore, the Board may properly 
consider such evidence in rendering its decision.

The Board notes that the August 2002 rating decision granted 
service connection for PTSD and assigned an initial rating of 
10 percent, and the January 2003 rating decision granted 
service connection for arthritis of the right knee, evaluated 
as 10 percent disabling.  The Veteran appealed with respect 
to the initially assigned ratings.  While the appeal was 
pending, a November 2002 rating decision assigned a 30 
percent evaluation for PTSD, and a July 2006 DRO decision 
granted a 50 percent evaluation for PTSD.  The July 2006 
decision also granted a separate 20 percent rating for right 
knee instability.  Each of the assigned ratings was effective 
April 15, 2002.  However, as these ratings are still less 
than the maximum benefit available, the appeal is still 
pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The issues of entitlement to a rating in excess of 20 percent 
for service-connected right knee instability and in excess of 
10 percent for service-connected traumatic arthritis and 
entitlement to service connection for a skin disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDING OF FACT

Service-connected PTSD is manifested by endorsed suicidal 
ideation; impairments in mood, affect, and social 
relationships; frequent panic attacks; irritability; mild 
disturbance of recent and remote memory and concentration; 
and GAF scores ranging from 45 to 55.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in April 2002 with regard to his service 
connection claim, prior to the initial unfavorable AOJ 
decision issued in August 2002.  An additional letter was 
sent in September 2006, which was relevant to both the 
service connection and initial rating claims.

The Board observes that the pre-adjudicatory VCAA notice 
issued in April 2002 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
With regard to the initial rating claim, such claims are 
generally considered to be "downstream" issues from the 
original grant of benefits.  VA's General Counsel issued an 
advisory opinion holding that separate notice of VA's duty to 
assist the Veteran and of his concomitant responsibilities in 
the development of his claim involving such downstream issues 
is not required when the Veteran was provided adequate VCAA 
notice following receipt of the original claim.  See 
VAOPGCPREC 8-2003.  Further, where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), 
citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  
In this case, the Veteran has not alleged that he has 
suffered any prejudice as to the lack of pre-adjudicatory 
notice as to disability ratings and effective dates.  Even 
so, the Board finds that no prejudice to the Veteran has 
resulted from the inadequate timing of the notice with 
respect to disability ratings and effective dates.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In this 
regard, the Board observes that, as a matter of law, 
providing the Veteran with VCAA-compliant notice prior to a 
readjudication "cures" any timing problem resulting from 
any deficiency in notice content or the lack of notice prior 
to an initial adjudication.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007); citing Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  A statement of the case (SOC) 
and supplemental SOC (SSOC) constitute such "readjudication 
decisions".  See Mayfield, 499 F. 3d.  In the present case, 
the Veteran's claim was readjudicated in two SSOCs after the 
September 2006 letter.  Therefore, the Board concludes that 
any inadequacy of timing has been rendered harmless.

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield, 444 F.3d.  Based on the above, 
the Board finds that further VCAA notice is not necessary 
prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, and the reports of June 2002 and 
February 2005 VA examinations and a March 2009 private 
psychological examination have been associated with the 
Veteran's claims folder in connection with adjudication of 
his claim. 

With regard to the VA examinations, the Board notes that once 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this case, the examiners reviewed the claims file, 
documented the Veteran's subjective complaints and medical 
history, and evaluated the Veteran.  Thereafter, in their 
reports they provided information sufficient in detail and 
relevance to the rating criteria to allow for determination 
of the appropriate disability rating.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service-connected PTSD has been assigned an 
initial 50 percent rating pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  The Veteran contends that his 
symptomology is worse than is contemplated under such initial 
rating, and that a higher rating should, therefore, be 
assigned.  

The regulations establish a General Rating Formula for Mental 
Disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestations of particular symptoms.  However, the use of 
the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve only as examples 
of the type and degree of the symptoms, or their effects, 
that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 
4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV). 

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

Relevant medical evidence in the record includes the reports 
of June 2002 and February 2005 VA examinations, as well as 
multiple VA mental health and primary care treatment records.  
Additionally, the Veteran has submitted a March 2009 private 
psychological evaluation.  

At the VA examinations, the Veteran presented with subjective 
symptoms of feeling depressed and hopeless and having 
recurrent panic attacks with palpitations and 
hyperventilation.  In June 2002, specifically, he indicated 
that he was angry all the time and had a hard time trusting 
people.  The Veteran denied suicidal and homicidal ideations.  
He reported working long hours (80 hours per week) and that 
his irritability has caused problems in his marriage of over 
20 years.  The Veteran did not report having any other 
hobbies or activities, stating that he could not engage in 
hunting or fishing due to his knee disability.

Objectively, the examiners noted that the Veteran was neatly 
and casually dressed and cooperative.  His conversation was 
observed to be rational and appropriate in flow and content.  
The examiners reported him to be oriented to person, place, 
and time, without active hallucinations or delusions.  No 
deficits of memory or recall were documented.  The Veteran's 
thought processes were observed to be without any looseness 
of associations or flight of ideas, tangentiality, or 
circumstantiality.  Additionally, the Veteran did not display 
any obsessional thoughts or compulsive actions.  The examiner 
in June 2002 assigned a GAF score of 50 and noted that the 
Veteran's symptoms interfere occasionally with social and 
industrial activities.  In February 2005, the examiner 
assigned a GAF of 50-55.

At the March 2009 private evaluation, the Veteran continued 
to cite periods of severe depression and reported frequent 
crying spells and loss of interest in activities such as 
hunting and watching or playing sports.  His mood was noted 
to be dysphoric and his affect restricted.  Speech and 
communication were coherent and spontaneous.  The Veteran 
endorsed suicidal ideation but denied suicidal plan or 
intent.  He did not endorse hallucinations, delusions, 
obsessions, compulsions, or phobias.  His orientation to 
person, place, and time, and immediate memory remained 
intact.  Judgment was also found to be intact.  Recent 
memory, remote memory and concentration were noted to be 
mildly impaired.  The psychologist reported that the 
Veteran's impairment is severe, with interference in his 
work, household chores and duties, relationships with friends 
and family, sex life, and general satisfaction with life in 
the past month.  He diagnosed PTSD and severe recurrent major 
depressive disorder.  The GAF score assigned was 50.

VA treatment records reflect that the Veteran receives 
treatment several times per year for symptoms not 
inconsistent with those noted above, except that the Veteran 
endorsed auditory hallucinations in June 2008.  GAF scores 
assessed by his treatment providers have ranged from 45 to 
50.  The most recent treatment record is dated in June 2008.

During his June 2009 hearing with the undersigned, the 
Veteran testified as to feeling angry and worthlessness and 
exhibiting an exaggerated startle response.  He also 
described having fights with his spouse and problems dealing 
with large crowds.  He also testified as to recurrent 
suicidal ideation and obsessional rituals.

The Board observes that the Veteran has diagnoses of not only 
PTSD but also severe major depression.  The Board finds that 
there is an inadequate basis in the record upon which to 
dissociate the Veteran's major depression symptoms from his 
PTSD symptoms.  See Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to separate the effects of 
the service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
on any issue be resolved in the Veteran's favor, and that 
such signs and symptoms be attributed to the service-
connected condition).  Thus, the Board attributes all 
relevant psychiatric symptoms to the Veteran's service-
connected disability.

The Board notes that the Veteran has been assigned GAF scores 
ranging from 45 to 55.  A GAF score of 41-50 contemplates 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or social functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51-60 
reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
While a GAF score is highly probative as it relates directly 
to the Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders, the GAF scores assigned in a case are not 
dispositive of whether overall improvement has been 
established; rather, they must be considered in light of the 
actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 
4.126(a).

Based on the above evidence, the Board finds that a rating in 
excess of 50 percent for service-connected PTSD is not 
warranted.  As was discussed in the law and regulations 
section above, a 70 percent disability rating involves 
symptoms such as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

The Veteran evidences suicidal ideation.  

With respect to obsessional rituals, the Veteran testified 
that he checks the perimeter of his home at night on a 
regular basis.  See the June 2009 hearing transcript, page 
17.  However, both the June 2002 VA examiner and the March 
2009 psychologist specifically denied the presence of any 
obsessions or compulsions associated with the service-
connected PTSD.  In any event there is no indication that the 
Veteran's tendency to check the perimeter of his home at 
night interferes with his routine activities- as detailed 
above, he is still gainfully employed.  Accordingly, 
obsessional rituals which interfere with routine activities 
cannot be conceded.   

The Veteran endorses frequent panic attacks, and near-
continuous depression is demonstrated in the evidence.  
However, there is no indication that such is affects his 
ability to function independently.  As referenced above, the 
Veteran has been steadily employed for the past ten years.  
He was described as cooperative during examinations and did 
not exhibit any grooming difficulties.  Accordingly, frequent 
panic attacks and near-continuous depression affecting the 
Veteran's ability to function independently, appropriately 
and effectively is not demonstrated. 

The Veteran has testified that he experiences episodes where 
he has outbursts of anger.  See the July 2004 DRO hearing 
transcript, page 9.  However, there is no indication of 
impaired impulse control in the objective medical evidence of 
record, to include both VA examination reports and the March 
2009 private psychological evaluation.  Nor is there any 
evidence of spatial disorientation.  The evidence also shows 
the Veteran maintains his personal appearance and hygiene.  

There is some evidence of difficulty in adapting to stressful 
circumstances to be found in the evidence of record in that 
the Veteran appears to be somewhat isolative.  However, the 
Veteran has adapted to a work environment for many years as 
described above. 

Finally, though the Veteran has attested to problems with his 
marriage due to PTSD, the Veteran has been married for almost 
30 years and has raised a son and daughter, showing the 
ability to establish and maintain effective familial 
relationships.  

The Board additionally observes that the assigned GAF scores 
appear to be predominantly reflective of moderate symptoms.  
Though a number of VA outpatient records reflect a GAF score 
of 45, the most recent score assigned in March 2009, 50, is 
reflective of moderate impairment and is consistent the GAF 
scores assigned by the VA examiners, which is consistent with 
a 50 percent disability rating. 

In sum, there is evidence of suicidal ideation.  However, 
this amounts to only 1 of the 9 criteria for a 70 percent 
disability rating.

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan, 
supra.  However, the Board has not identified any other 
aspects of the Veteran's service-connected PTSD which would 
enable it to conclude that the criteria for a higher rating 
have been approximated, and the Veteran and his attorney have 
pointed to no such pathology.

In short, the competent medical evidence does not indicate 
that the assignment of a 70 percent disability rating would 
be appropriate.  

The record further indicates that the Veteran has not 
suffered total occupational and social impairment as would be 
required for the 100 percent disability rating, nor does he 
appear to so contend.  There is no evidence of gross 
impairment to thought processes and communication, persistent 
delusions or hallucinations or grossly inappropriate 
behavior.  Though the Veteran endorsed auditory 
hallucinations in a June 2008 VA outpatient record, he denied 
any hallucinations during the more recent March 2009 
evaluation; persistent delusions are therefore not 
demonstrated.  Nor is there a persistent danger of the 
Veteran hurting himself or others, a disorientation to time 
or place, memory loss for names of close relatives, own 
occupation, or own name, or inability to perform activities 
of daily living.  As indicated above, the Veteran has been 
employed continuously for the past ten years.  He has 
effective relationships with family members.  

In summary, the evidence of record demonstrates that the 
Veteran's PTSD is manifested by suicidal ideation; 
impairments in mood, affect, and social relationships; 
frequent panic attacks; irritability; and mild disturbance of 
recent and remote memory and concentration.  This appears to 
be productive of moderate interference in his ability to 
interact effectively and work efficiently.  While in no way 
minimizing the effects of the Veteran's PTSD, the Board 
believes that such symptomatology fits squarely within the 
criteria for a 50 percent rating. 

Further, the record reveals no change in severity of symptoms 
over time so as to warrant the staging of ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board 
finds that a 50 percent disability rating was properly 
assigned for the entire period from the date of service 
connection, April 15, 2002.

As reflected by the above discussion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the competent evidence overall does 
not support a rating in excess of 50 percent, the 
preponderance of the evidence is against the Veteran's claim 
for a higher rating for service-connected PTSD.  Therefore, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal, and the claim must be denied.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 

Finally, the Board is aware that an extraschedular rating is 
a component of an initial rating claim.  Barringer v. Peake, 
22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. 
§ 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating is 
warranted include marked interference with employment or 
frequent periods of hospitalization that indicate that 
application of the regular schedular standards would be 
impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  
In the present case, the Board finds no evidence that the 
Veteran's service-connected PTSD presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The disability 
does not result in symptoms not contemplated by the criteria 
in the rating schedule.  Accordingly, the Board determines 
that referral for extraschedular consideration is not 
necessary in this case.


ORDER

An initial rating in excess of 50 percent for service-
connected PTSD is denied.


REMAND

Upon a review of the record, the Board has found that a 
remand is necessary with regard to the Veteran's right knee 
increased rating claim and his service connection claim for a 
skin disorder.

First, the Board observes that the Veteran has submitted a 
July 2009 statement by Dr. J.M.D. that discusses the current 
severity of the right knee instability.  Though the Veteran's 
June 2009 waiver statement allows for consideration of this 
document (the Veteran waived initial AOJ consideration of any 
evidence submitted since the February 2008 SSOC), a cursory 
review of the statement suggests that the Veteran's service-
connected right knee disability may have become worse since 
his last VA orthopedic examination in January 2007.  
Accordingly, the Board finds that another VA examination to 
ascertain the current nature and severity of the Veteran's 
service-connected right knee disability should be scheduled.  
See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

As for the Veteran's service connection claim, the Board also 
finds that a VA examination is necessary in order to assess 
the existence and etiology of the claimed skin disorder.  
Although the Veteran was afforded a VA examination in 
February 2005 with respect to this claim, an opinion as to 
etiology of the Veteran's skin disorder was not obtained.  VA 
has a duty to provide a VA examination when the record lacks 
evidence to decide the Veteran's claim and there is evidence 
of (1) a current disability, (2) an in-service event, injury, 
or disease, and (3) some indication that the claimed 
disability may be associated with the established event, 
injury, or disease.  38 C.F.R. § 3.159; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Although the Veteran's 
particular skin disorder is not presumptively related to 
herbicide exposure, the Veteran is presumed to have been 
exposed to herbicides, and the Board finds there to be 
sufficient reason to obtain a VA opinion as to whether the 
disorder is directly related to the Veteran's herbicide 
exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Accordingly, this claim is also remanded for a VA 
examination.

Finally, the Board notes that the most recent VA treatment 
record associated with the claims file is dated in June 2008.  
As indicated, the Veteran seeks regular psychological 
treatment, and the record shows that he has also sought other 
VA treatment throughout the appeal period.  Hence, the Board 
determines that all VA treatment records from the Beckley VA 
facility dated from June 2008 onward should be obtained.  See 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1.	Request all VA treatment records from 
the Beckley VA facility dated from June 
2008 onward.  All requests and 
responses, positive and negative, 
should be associated with the claims 
file. 

2.	Schedule the Veteran for another VA 
orthopedic examination in order to 
ascertain the current nature and 
severity of his service-connected right 
knee instability and arthritis.  The 
claims file should be made available 
for review, and the examination report 
should reflect that such review 
occurred.  Additionally, the examiner 
should perform all necessary and 
appropriate tests, e.g., range of 
motion and ligament testing, and 
document the results.  The Board would 
also find it useful if the examiner 
would comment on whether the Veteran's 
right knee instability is mild, 
moderate, or severe.  

3.	Schedule the Veteran for a VA 
examination in order to assess the 
existence and etiology of the Veteran's 
claimed skin disorder.  The claims file 
should be made available for review, 
and the examination report should 
reflect that such review occurred.  
Upon a review of the record and 
examination of the record, the examiner 
should respond to the following:

Is it at least as likely as not 
(50 percent probability or 
greater) that any skin disorder 
currently exhibited by the Veteran 
is related to his presumed 
herbicide exposure or is otherwise 
directly related to his military 
service?
		
A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.  If 
an opinion cannot be formed without 
resorting to mere speculation, the 
examiner should so state and provide a 
reason for such conclusion.

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated, to 
include all evidence received since the 
February 2008 supplemental statement of 
the case.  If any claim remains denied, 
the Veteran and his attorney should 
then be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


